Case 1:17-cr-00093-SEB-MJD Document 337 Filed 10/06/20 Page 1 of 4 PageID #: 1694




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:17-cr-00093-SEB-MJD
                                                        )
  KYE JACKSON,                                          ) -03
                                                        )
                                Defendant.              )

                                                ORDER

                                             I. Background

         Defendant filed a pro se motion that the Court construed as a motion for compassionate

  under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A).

  Dkt. 323. The Court appointed counsel to represent Defendant and stayed the case. Dkt. 324.

  Counsel has now appeared on Defendant's behalf. Dkt. 325.

         The First Step Act was enacted on December 21, 2018. See 132 Stat. 5194 (2018). As

  relevant here, § 603 of the First Step Act allows the Court to reduce a sentence if the defendant

  shows an "extraordinary and compelling reason" warranting a sentence reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). That section prevents a court from modifying a sentence until "after the

  defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

  to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request

  by the warden of the defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). This

  Court has held that the exhaustion requirement is not jurisdictional and can be waived by the

  government but that the Court cannot waive it over the government's objection. See United States
Case 1:17-cr-00093-SEB-MJD Document 337 Filed 10/06/20 Page 2 of 4 PageID #: 1695




  v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020); United

  States v. Jackson, No. 2:15-cr-00013-JMS-CMM-1, Dkt. 137 (S.D. Ind. Apr. 28, 2020).

          On August 28, 2020, the Court issued an Order informing the parties that the stay would

  expire November 24, 2020. Dkt. 329. The Court also informed the parties that any amended motion

  for compassionate release or motion to lift the stay and adoption of Defendant's previously-filed

  motion for compassionate release must be supported by evidence that 30 days have passed since

  Defendant's warden received a request for compassionate release. Id. The Court informed the

  parties that, alternatively, Defendant's counsel could confer with the United States and submit a

  statement certifying that the United States agrees that Defendant has exhausted administrative

  remedies or that the United States will waive the exhaustion requirement in this case. Id.

          On September 2, 2020, the United States filed a motion to dismiss Defendant's motion for

  compassionate release. Dkt. 330. The United States argues that the Court should dismiss

  Defendant's motion because he has not even alleged that he has exhausted administrative remedies

  and because his motion for compassionate release is barred by a plea waiver. Id.

                                             II.     Discussion

  A.      Exhaustion of Administrative Remedies 1

          The Court will not deny Defendant's motion for compassionate release for failure to

  exhaust administrative remedies at this time. The Court has repeatedly refused to preemptively

  deny motions for compassionate release on exhaustion grounds. Instead, the Court has—with the

  United States' support—repeatedly found that judicial economy favors giving defendants

  additional time to exhaust, even when the defendant filed a motion for compassionate release too

  soon. See, e.g., United States v. Fraley, No. 4:15-cr-00028-TWP-VTW-10, Dkt. 964 (United States


          1
           The United States has filed nearly identical motions to dismiss in multiple cases. Thus, the Court
  concludes that it does not require a response from Defendant to resolve this issue.

                                                      2
Case 1:17-cr-00093-SEB-MJD Document 337 Filed 10/06/20 Page 3 of 4 PageID #: 1696




  agreeing to stay proceedings for 24 days so that the defendant could exhaust administrative

  remedies where the defendant filed her motion for compassionate release too soon). The Court will

  do the same in this case. See United States v. Rice, 2:15-cr-19-JMS-CMM-10, dkt. 805 (S.D. Ind.

  Sept. 24, 2020) (denying similar motion to dismiss from the United States).

         As stated in the Court's August 28 Order, any amended motion or motion to lift stay and

  adoption of Defendant's previously filed motion must be supported by evidence that Defendant

  has exhausted administrative remedies or a certification that the United States will not contest

  exhaustion in this case. Dkt. 330. If the United States believes that Defendant has not exhausted

  his administrative remedies when counsel files an amended motion or adopts Defendant's

  previously filed motion, it may raise that argument in its response. Likewise, if Defendant has not

  exhausted his administrative remedies by November 24, 2020, the Court may consider denying his

  motion without prejudice at that time.

  B.     Plea Waiver

         The United States argues that Defendant waived his right to seek a sentence modification

  based on the terms of his plea agreement. Dkt. 330. Defendant signed his plea agreement on

  September 25, 2018, and the agreement was filed on October 1, 2018. Dkt. 174. Defendant pleaded

  guilty on February 18, 2019. Dkt. 242. His plea agreement stated that he agreed not to "contest, or

  seek to modify" his sentence, including in "an action brought under 18 U.S.C. § 3582," with an

  exception not relevant here. Dkt. 174 at 13.

         In cases where a defendant signed a similar plea waiver and pleaded guilty before the

  enactment of the First Step Act, judges of this Court have found that the defendant did not

  knowingly and voluntarily waive the right to file a compassionate release motion in district court.

  See, e.g., Rice, No. 2:15-cr-19- JMS-CMM-10, dkt. 805, at 4–5 (S.D. Ind. Sept. 24, 2020) (denying



                                                  3
Case 1:17-cr-00093-SEB-MJD Document 337 Filed 10/06/20 Page 4 of 4 PageID #: 1697




  similar motion to dismiss on basis of plea waiver); United States v. Ayers, No. 1:17-cr-255-TWP-

  TAB-01, dkt. 60 at 2–3 (S.D. Ind. Sept. 24, 2020) (same). By contrast, when a defendant signed

  his plea waiver and pleaded guilty after enactment of the First Step Act, judges of this Court have

  found that the plea waiver controls. See United States v. Egebrecht, 2:17-cr-0007-JRS-CMM-01,

  dkt. 72 (S.D. Ind. June 29, 2020); United States v. Harris-Harden, No. 1:18-cr-211-JPH-TAB-1,

  dkt. 77 (S.D. Ind. Sept. 22, 2020). Defendant's case sits between these two types of cases because

  he signed his plea waiver before the First Step Act was enacted but he did not actually plead guilty

  until after it was enacted. Accordingly, the Court will require Defendant to respond to the United

  States' motion to dismiss insofar as it argues that his motion for compassionate release is barred

  by his plea waiver.

                                                  III.

         The United States' motion to dismiss is denied insofar as it relies on Defendant's failure to

  exhaust administrative remedies. In addition, within 14 days of the date this Order is issued,

  Defendant shall respond to the United States' argument that his motion for compassionate release

  is barred by his plea waiver. Any reply as to the plea waiver issue must be filed with 7 days of

  Defendant's response. The clerk is directed not to terminate the motion flag associated with the

  United States' motion to dismiss, dkt. [330], pending resolution of the plea waiver issue.

         IT IS SO ORDERED.



                  10/6/2020
         Date: _____________                           _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana
  Distribution:

  All Electronically Registered Counsel



                                                   4
